Citation Nr: 0946359	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  09-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 
2007

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In October 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claim on appeal.

The Board observes that a July 2007 VA examination revealed 
that on physical evaluation and X-rays that the Veteran's 
back, bilateral knees and left ankle were clinically normal.  
However, the Veteran reported pain in his back, bilateral 
knees and left ankle during physical exercise.  In addition, 
the examiner documented a popping of the superior/lateral 
aspect of the bilateral knees without tenderness.  The 
evidence shows that the Veteran injured his left ankle and 
complained of bilateral knee pain and back pain during 
military service.  The Veteran contends that he has had pain 
in his back, bilateral knees and left ankle since military 
service.  The Board observes that the Veteran is competent to 
report symptoms of pain.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Ordinarily, service connection will not be 
granted for pain alone.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001).  However, in this case, the 
evidence of record to include credible lay statements 
suggests that the back pain, bilateral knee pain and left 
ankle pain may be related an underlying condition or 
residuals of an injury or disability that occurred during 
military service.  In this case, the examiner failed to 
provide a nexus opinion on the issue of whether it is at 
least as likely as not that the Veteran's back, bilateral 
knees and left ankle pain are related to any injury or event 
during military service.  Accordingly, the Board finds that 
the Veteran should be provided with a new VA examination that 
includes an etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination from an appropriate 
specialist to evaluate the Veteran's 
back, bilateral knee and left ankle 
disorder.  All necessary and 
appropriate tests should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and provide an opinion on whether 
any back, bilateral knee and left knee 
disorders to include pain reported by 
the Veteran on examination is at least 
as likely than not (i.e., a 50 percent 
or greater probability) related to any 
injury, disease or incident during 
military service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  Please send the 
claims folder and a copy of this 
REMAND to the examiner for review in 
conjunction with the examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for a low back disorder, a 
right knee disorder, a left knee 
disorder and a left ankle disorder 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the 
RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


